Citation Nr: 0927914	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk





INTRODUCTION

The Veteran served on active duty from July 2003 to February 
2004 and January 2005 through November 2005.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is 
manifested by nightmares, intrusive recollections, sleep 
disturbance, flashbacks, anxiety, depression, hypervigilance, 
social isolation, difficultly concentrating, physiological 
reactivity, and difficulty maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for 
PTSD, but no more, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in January 2007 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records and 
VA medical treatment records have been obtained.  A VA 
examination was provided to the Veteran in connection with 
his claim.  In a July 2009 Informal Hearing Presentation, the 
Veteran's representative requested a new VA PTSD examination 
claiming the Veteran alleged increased symptoms of PTSD; 
however, the medical evidence of record reflects no increase 
in the degree of impairment shown since the date of the grant 
of service connection.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of the disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's PTSD claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for PTSD was granted by an April 2007 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
December 14, 2006.

A September 2006 VA mental health report stated that the 
Veteran reported "intrusive thoughts, exposure distress with 
physiological reactions, trauma-related avoidance behaviors, 
anhedonia, emotional detachment and emotional numbing, 
foreshortened future, sleep difficulties, anger, 
concentration difficulties, hypervigilance and hyperstartle 
response."  The Veteran reported that his family encouraged 
him to get help and he denied suicidal ideation, but stated 
he had "fleeting thoughts of killing himself" when he first 
returned from Iraq.  The report stated the Veteran no longer 
thought of killing himself because he believed America would 
be destroyed.  The Veteran also reported that he had 
difficulty concentrating, that he would "blank out" while 
working, and would need help to remember what he was doing 
and how to do it.

A second September 2006 VA mental health report stated that 
the Veteran was casually dressed with good eye contact, 
pressured speech at times, and tearful affect when talking 
about Iraq.  The Veteran reported that he was concerned that 
the United States was going to be destroyed by terrorists and 
that "he spends a great deal of time thinking about it."

An October 2006 VA mental health report stated that the 
Veteran reported "a strong sense of foreshortened future . . 
. for the entire United States," anhedonia, alcohol use, and 
anger/irritability.  The assessment was readjustment 
difficulties which may include PTSD and/or substance abuse.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 50, which contemplates serious symptoms or 
serious impairment in social, occupational, or school 
functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

A second October 2006 VA mental health report stated the 
Veteran denied blackouts, withdrawal reactions, and 
aggressive violent behavior.  The Veteran reported that he 
was not attending reserve duty, was missing work and classes, 
and was behind in his child support payments.  The Veteran 
reported that his mother and his "on and off girlfriend" 
encouraged him to get help.  The report stated:

Presentation is somewhat vague, but the most 
saliant [sic] feature appears to be a sense of 
impending doom, a quasi conviction that the 
country will be the object of a terrorist attack 
with biological weapons and will disintigrate 
[sic] into smaller state entities.  He apparently 
spends quite a bit of time with these thoughts.  
At times it seems to him that an ad on TV is 
validating his fears for this future state of 
affairs.  He says he get anxious when he is 
reminded of this and gives the impression that he 
sometimes resists having these thoughts while at 
other times he gets involved and contributes to 
their step by step evolution to a specified end.  
There is an element of vigilence [sic], but no 
clear cut delusional elaboration of ideas . . ..  
There is no evidence of other obsessive-compulsive 
phenomena.  No suicidal or homicidal ideation or 
intent.

The impression was an adjustment disorder not otherwise 
specified. 

A third October 2006 VA mental health report stated that the 
Veteran reported improved mood and decreased drinking.  The 
report stated the Veteran was "alert, oriented, cooperative, 
pleasant, and appropriate."

In a fourth October 2006 VA mental health report the examiner 
shared the viewpoint that the Veteran's emotions were likely 
a result of his deployment to Iraq.

Multiple VA reports in October 2006 and November 2006 stated 
consistently that the Veteran was adequately groomed and 
casually dressed with good eye contact and euthymic mood.  
The Veteran was alert, oriented, cooperative, pleasant, 
appropriate, and his affect was restricted or improved.  The 
Veteran reported improved sleeping and continued concern of 
terrorist attacks on the United States.

In a November 2006 mental health report, the Veteran reported 
that he was unemployed due to the fact that business was slow 
and there was not enough work.  The Veteran stated that he 
was still bothered by the possibility of a biological 
terrorist attack and that he had not attended any reserve 
duty.

In a January 2007 statement, the Veteran reported that since 
returning from Iraq, his mother, ex-girlfriend, and other 
family members had encouraged him to get help.  The Veteran 
stated that he had developed a "severe anxiety disorder" 
and had "become so nervous around other people that [he had] 
gotten physically sick."  The Veteran reported that he had 
been unable to maintain employment since his return from Iraq 
because the construction noises "put [him] right back in 
Iraq."  The Veteran reported that he would "zone out" at 
work and would be unable to remember what he was doing.  The 
Veteran also reported that he had difficulty maintaining 
relationships.

In a February 2007 VA PTSD examination, the Veteran reported 
difficulty maintaining employment because of an inability to 
concentrate and absenteeism.  The Veteran also reported 
difficulty maintaining relationships.  The Veteran reported 
an impending sense of doom that the United States would be 
destroyed by biological attacks from terrorists and that he 
had a mask in his car.  The examiner noted that the Veteran 
had taken no other action based on his conviction and his 
"preoccupations come across as obsessive-compulsive 
overvalued ideas rather than delusions."  The Veteran denied 
suicidal or homicidal ideation and intent as well as violent 
behaviors.

The examiner noted little re-experiencing type PTSD symptoms, 
no avoidance of thoughts or feelings associated with the 
trauma, no amnesia, no diminished interest in activities, no 
significant irritability, and no outbursts of anger.  The 
examiner stated that the Veteran "perform[ed] well on 
routine [mental status examination] tasks of general fund of 
knowledge, recall, concentration, and abstraction."

The examiner stated that the Veteran's condition

had a disabling effect on the [V]eterans [sic] 
occupational and social adjustment when compared 
to his level of functioning prior to his 
deployment in Iraq; excessive drinking, difficulty 
with keeping a job, unable to meet child support 
obligations, difficulty with establishing a 
meaningful relationship with girlfriends.  Alcohol 
abuse can certainly contribute to all these 
difficulties in the personal, occupational and 
social spheres, but in this [V]eterans [sic] case 
it is viewed as mediating and compounding the 
difficulties due PTSD/[Obsessive Compulsive 
Disorder] symptoms[.]

The diagnosis was PTSD with obsessional features and alcohol 
abuse.  The examiner assigned a GAF score of 50.

A February 2007 VA mental health report stated the Veteran 
had returned to excessive drinking, but denied significant 
withdrawal symptoms, delirium or psychosis.  The impression 
was an adjustment disorder not otherwise specified.

Multiple VA mental health reports dated in February 2007 
stated consistently that the Veteran was appropriately 
groomed with an anxious mood and affect.  The Veteran 
reported difficulty sleeping, nightmares, intrusive thoughts 
about combat, frustration, and irritability.

In an early February 2007 VA mental health report, the 
Veteran reported becoming frustrated with telling people his 
theory of biological terrorism and wanting to avoid people.  
The Veteran also reported that he was able to attend school 
and would be graduating in May.

In a May 2007 VA mental health report, the examiner stated 
that the Veteran was appropriately groomed with an anxious 
mood and affect.  The Veteran reported anxiety, intrusive 
thoughts, anger, insomnia, and difficulties at work.  The 
Veteran also reported that he had not reported for reserve 
duty since returning from Iraq for fear of his anger towards 
the officers in the unit.  The Veteran reported that 
"various things in his work setting . . . trigger anxiety, 
anger, and memories; smells, sound of nail guns, and heavy 
loads being dropped causing vibrations in the building."

In a second May 2007 VA mental health report, the examiner 
noted that the Veteran's presentation and condition were 
unchanged.  The Veteran reported continued difficulty with 
work and preoccupation with a biological terrorist attack on 
the United States.  The examiner noted the Veteran was alert, 
oriented, cooperative, pleasant, and appropriate with no 
acute distress, evidence of psychosis, major mood 
disturbance, evidence of violent behavior, or 
suicidal/homicidal ideation or intent.

In a third May 2007 VA mental health report, the examiner 
noted that the Veteran was appropriately groomed with a 
euthymic mood and appropriate affect.  The Veteran reported 
anxiety, intrusive thoughts, nightmares, flashbacks, 
physiological reactions, and difficulty concentrating.  The 
Veteran reported that he was being used as a temporary worker 
at his job as a result of his concentration difficulties.

In a June 2007 VA mental health report, the examiner noted 
that the Veteran was appropriately groomed with an anxious 
mood and appropriate affect.  The Veteran reported anxiety, 
intrusive thoughts, nightmares, difficulty concentrating, and 
insomnia.  The Veteran reported that he lost his job when he 
was not able to concentrate on what he was doing and became 
aggressive with a co-worker.

In the July 2007 Notice of Disagreement, the Veteran reported 
difficulty sleeping and becoming physically ill when he 
thought of his friends getting ambushed in Iraq.  The Veteran 
stated that he felt he was constantly on guard duty, that he 
had isolated himself from the world, and that he tried to 
meet people on occasion but they did not have any idea about 
his experiences in Iraq.  The Veteran reported that he was 
only working part-time and had many problems at work 
including arguing with co-workers and his boss.  The Veteran 
stated that he "blew-up" at his co-workers when a 
jackhammer startled him and he "hit the deck."  He stated 
that he was "furious, frustrated, and embarrassed" by the 
incident.

In a July 2007 VA mental health report, the examiner stated 
that the Veteran was groomed in work attire with an 
anxious/angry mood and appropriate affect.  The Veteran 
reported anxiety, intrusive thoughts, nightmares, anger, and 
insomnia.  The Veteran also reported that he was working part 
time one day a week and had continued difficulties with 
employment.

In an August 2007 statement, the Veteran's social worker 
stated that the Veteran's

PTSD symptoms have had a profound and negative 
impact on his life.  He experiences nightmares, 
intrusive recollections, sleep disturbance, 
flashbacks, anxiety, depression, hypervigilance, 
social isolation, difficulty concentrating and 
physiological reactivity.  The severity and 
intensity of these symptoms have greatly 
interfered with [the Veteran's] ability to obtain 
and hold gainful employment.

Multiple VA mental health reports dated August 2007 and 
November 2007 consistently noted the Veteran was 
appropriately groomed with an anxious/depressed mood and 
appropriate affect.  The Veteran reported depression, 
anxiety, intrusive thoughts, nightmares, insomnia, difficulty 
concentrating, and increased financial difficulties due to 
his loss of employment.  The examiner stated that the Veteran 
did not report suicidal or homicidal ideation.  Upon review 
of the Veteran's file, it was noted that the Veteran was 
assigned a GAF score of 50.

A late November 2007 VA mental health report stated the 
Veteran reported difficulty with insomnia and sleep 
disturbance.  The Veteran stated a concern that different 
countries and powers were going to destroy the United States 
financially and then destroy the military.

In a February 2008 statement, the Veteran's co-worker 
reported that the Veteran had obvious difficulties 
concentrating at work.  The Veteran's co-worker stated that 
he had seen the Veteran jump from loud noises and had noticed 
that the Veteran had become antisocial, defensive, and 
frustrated.  The co-worker also reported that the Veteran had 
spoken to him many times about a biological attack on the 
United States.

In a February 2008 statement, the Veteran reported continued 
difficulties with concentration at work.  The Veteran stated 
that the noises and smells on the job site were constant 
distractions that caused him to "drift through the day 
without focus on [his] job tasks."  The Veteran also 
reported outbursts of anger at work.  The Veteran stated that 
he does not leave his apartment, was in a constant state of 
isolation and paranoia, and was obsessed with world news.  
The Veteran reported continued financial difficulties due to 
his lack of employment.

A March 2008 VA mental health report stated the Veteran was 
appropriately groomed with an anxious/depressed mood and 
appropriate affect.  The Veteran reported anxiety, intrusive 
thoughts, nightmares, depression, and panic attacks.  The 
Veteran stated that he felt like giving up, but denied 
feeling suicidal.

The Schedule provides that assignment of a 30 percent 
evaluation is warranted for mental disorders with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behaviour, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

A 50 percent evaluation is warranted for mental disorders 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory such as, retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for mental disorders 
with occupational and social impairment with deficiencies in 
most areas, such as work, school, family, relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

The Board finds that the medical evidence of record supports 
an initial evaluation of 50 percent for PTSD.  The medical 
evidence of record shows that the Veteran's PTSD was 
manifested by nightmares, intrusive recollections, sleep 
disturbance, flashbacks, anxiety, depression, hypervigilance, 
social isolation, difficultly concentrating, physiological 
reactivity, and difficulty maintaining effective work and 
social relationships.  The Veteran has received a GAF score 
of 50, which as noted above, contemplates serious symptoms, 
such as suicidal ideation, severe obsessional rituals, 
frequent shoplifting or any serious impairment in social, 
occupational, or school functioning such as no friends, 
unable to keep a job.  See DSM-IV, 46-47.  While the medical 
evidence of records shows that the Veteran was encouraged by 
his family and ex-girlfriend to seek help for his PTSD, the 
evidence also shows the Veteran has had difficulty in 
maintaining meaningful relationships with girlfriends.  On 
numerous occasions, the Veteran reported a desire to avoid 
people and stated that he isolated himself from the world.

Moreover, the evidence of record reflects that the Veteran 
had significant difficulties in maintaining employment due to 
his PTSD symptoms.  The Veteran has been consistently 
relieved from his duties as an electrician as a result of his 
inability to concentrate.  Specifically, the Veteran provided 
that the smells and sounds on the job cause him to "blank 
out" and forget what he is doing.  The Veteran stated that 
he required assistance in completing tasks at work due to his 
lack of concentration.  Negative employment action has been 
taken against the Veteran as result of his PTSD symptoms.  
The evidence of record also reflects that the Veteran has 
become defensive and aggressive with his co-workers on 
several occasions including incidents where he has reacted to 
sounds on the job that reminded him of his deployment.

Additionally, the evidence of record shows that the Veteran 
has been absent from school, work, reserve drills, and has 
been consistently behind on his child support payments.  
Though the Veteran does not have any suicidal thoughts, the 
evidence of record indicates that he has been consistently 
obsessed with a concern of biological terrorist attacks and 
the destruction of the United States.  

Accordingly, the Board finds that an initial rating of 50 
percent for PTSD is warranted.  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria.  See 
Massey, 7 Vet. App. at 208; Pernorio, 2 Vet. App. at 628; see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board must consider only independent 
medical evidence to support findings and is not free to 
substitute its own judgment for that of such an expert).  An 
initial rating in excess of 50 percent for PTSD is not 
warranted because the medical evidence of record does not 
indicate that the Veteran experiences suicidal ideation; 
illogical, obscure, or irrelevant speech; impaired impulse 
control such as unprovoked irritability with periods of 
violence; spatial disorientation; or neglect of personal 
appearance and hygiene.  Although the medical evidence of 
record indicates that the Veteran experiences obsessional 
rituals, the evidence indicates that these do not interfere 
with the Veteran's routine activities.  Additionally, even 
though the medical evidence of record indicates that the 
Veteran experiences panic attacks and depression, neither is 
near-continuous nor do they affect the Veteran's ability to 
function independently.  Therefore, an initial rating in 
excess of 50 percent for PTSD is not warranted.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record shows that the 
Veteran's PTSD symptoms have remained largely unchanged since 
the time of his initial evaluation.  Accordingly, the 
assigned 50 percent evaluation reflects the degree of 
impairment shown since the date of the grant of service 
connection for the PTSD, and there is no basis for staged 
ratings with respect to this claim.

Applying the doctrine of reasonable doubt, the Board finds 
that the Veteran's PTSD is most analogous to the symptoms 
warranting a 50 percent rating for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, an initial 
disability rating of 50 percent for PTSD is warranted.


ORDER

An evaluation of 50 percent disabling, but no greater, for 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


